—In two related actions to recover damages for personal injuries, which were directed to be jointly tried, the defendant Town of Hempstead appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 6, 1992, which denied its two motions (one in each action) for summary judgment dismissing the complaints insofar as they are asserted against it and all cross claims asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs, the motions are granted, the complaints are dismissed insofar as they are asserted against the appellant and all cross claims asserted against the appellant are dismissed, and the actions against the remaining defendants are severed.
We find that summary judgment should have been granted to the appellant Town of Hempstead, since the plaintiffs were unable to demonstrate that (1) the Town had received prior written notice of the allegedly obstructed signs pursuant to Town of Hempstead Code § 6-3, or (2) the Town had created the condition, which would obviate the requirement of such notice (see, Monteleone v Incorporated Vil. of Floral Park, 74 NY2d 917). Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.